                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 DENISE GONZALEZ,

                   Plaintiff,

 v.                                                         CV No. 18-858 WJ/CG

 MRC GLOBAL (US) INC.,

                   Defendant.


  ORDER GRANTING UNOPPOSED MOTION TO ACCEPT EXHIBIT UNDER SEAL

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Accept

Exhibit Under Seal, (Doc. 36), filed June 17, 2019. Plaintiff asks to file under seal

Exhibit B to Plaintiff’s Response in Opposition to Defendant’s Motion for Summary

Judgment, (Doc. 37). Plaintiff states Exhibit B is subject to the parties’ Stipulated

Protective Order, (Doc. 32), and contains confidential, proprietary, business information.

(Doc. 36). The Court, having considered the Motion, noting it is unopposed, and being

otherwise fully advised, finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion to Accept

Exhibit Under Seal, (Doc. 36), is GRANTED, and Plaintiff may file Exhibit B to her

Response under seal.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
